                  Case 3:19-cr-02176-DCG Document 29 Filed 12/19/19 Page 1 of 3

                                   UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF TEXAS
                                                     EL PASO DIVISION

 UNITED STATES OF AMERICA                                                           2EH   DEC            14:   05

           v.                                                           Case NumltEP:19-C              1761X3(1)
                                                                        USM Number: 34806-480
 ROSARTO CATUN-SIERRA

         Defendant.

                                          JUDGMENT IN A CRIMINAL CASE
                                    (For Offenses Committed On or After November 1, 1987)

        The defendant, ROSARIO CATUN-SIERRA, was represented by Robert R. Harris.

        The defendant pled guilty to tile indictment on September 5, 2019. Accordingly, the defendant is adjudged guilty
of such Count, involving the following offense:

 Title & Section / Nature of Offense                                           Offense Ended                   Count

 18 U.S.C. 371             Conspiracy to Defraud the United States             May 29, 2019                    One


       As pronounced on December 18, 2019, the defendant is sentenced as provided in pages 2 through 3 of this Judgment.
The sentence is imposed pursuant to tile Sentencing Reform Act of 1984.

       it is further ordered that the defendaiit shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant shall notify the Court and United States Attorney of
any material change in the efendant's economic circumstances.

        Signed this   if    day of December, 2019.




                                                                             IiAVID C. GUADERRAMA
                                                                          UNITED STATES DISTRICT JUDGE
                     Case 3:19-cr-02176-DCG Document 29 Filed 12/19/19 Page 2 of 3
 A0 245B (Rev. TXW   11/16)   Judgment   in a   Criminal Case                                                      Judgment -- Page 2 of 3

DEFENDANT:                     ROSARIO CATUN-SIERRA
CASE NUMBER:                   3:19-CR-02176-DCG(1)

                                                                IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a term of
time-served while in custody for this federal offense.




                                                                        RETURN

         I have executed this Judgment as follows:




         Defendant delivered on                                    to
 at                                                                               with a certified copy of this Judgment.


                                                                                      United States Marshal

                                                                                 By
                                                                                      Deputy Marshal
                                 Case 3:19-cr-02176-DCG Document 29 Filed 12/19/19 Page 3 of 3
 AO 245B     (Rev.   TXW         11/16) Judgment in a Criminal Case                                                                                                Judgment      --   Page   3   of 3


DEFENDANT:                                 ROSARIO CATUN-SIERRA
CASE NUMBER:                               3:1 9-CR-02 I 76-DCG( 1)


                                                       CRIMINAL MONETARY PENALTIES! SCHEDULE

         The defendant shall pay the following total criminal monetary penalties in accordance with the schedule of payments
set forth. Unless the Court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during the period of imprisonment. Criminal Monetary Penalties, except those payments made
through Federal Bureau of Prisons' Inmate Financial Responsibility Program shall be paid through the Clerk, United States
District Court, 525 Magoffin Avenue, Room 105, El Paso, Texas 79901.
         The defendant shall receive credit for all payments previously made toward any criminal monetary penalties
imposed.
                                      Assessment                   Restitution                         Fine            AVAA Assessment*                         JYTA Assessment**
   TOTALS:                                        $.00                             $.00                 $.00                                       $.00                                      $.00

                                                                                        Special Assessment

       Pursuant to 18 U.S.C. § 3573, the Government moves to remit the special assessment. Therefore, the Court does
not impose a special assessment.

                                                                                               Fine

            The fine is waived because of the defendant's inability to pay.




            If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the priority order or percentage
 payment column above. However, pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United States is paid.

              If the fine   is   not paid, the court may sentence the defendant to any sentence which might have been originally imposed. See 18 U.S.C. §3614.

            The defendant shall pay interest on any fine or restitution of more than $2,500.00, unless the fine or restitution is paid in full before the fifteenth day after the date of the
 judgment, pursuant to 18 U.S.C. §3612(f). All payment options may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. §3612(g).

            Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5) fine principal, (6) fine interest, (7)
 community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution and court costs.

              Findings for the total amount of losses are required under Chapters 109A, 110, 11OA, and 113A of Title 18 for offenses committed on or after September 13, 1994, but
 before April 23, 1996.

              * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of
                                                                                2018, Pub.       L.   No. 115-299.

              ** Justice for Victims of Trafficking Act of 2015,   Pub.   L.   No. 114-22.
